J-S40029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA, :                 IN THE SUPERIOR COURT OF
                                  :                      PENNSYLVANIA
                  Appellant       :
                                  :
             v.                   :
                                  :
    CHRISTOPHER ANTILL,           :
                                  :
                  Appellee        :                 No. 1450 EDA 2016


                      Appeal from the Order April 15, 2016
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: MC-51-CR-0043141-2014


BEFORE: OTT, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                                        FILED JULY 14, 2017

        In the instant matter, the Commonwealth appeals from the April 15,

2016 Order, entered in the Philadelphia County Court of Common Pleas,

granting     Christopher     Antill’s   Petition   for   Writ   of   Certiorari.   The

Commonwealth argues that the Philadelphia Court of Common Pleas

erroneously reversed the Philadelphia Municipal Court’s denial of Antill’s

Motion to Suppress the results of a warrantless blood test obtained following

his DUI arrest.      After careful review, we remand for further proceedings

consistent with this memorandum, including the entry of findings of fact and



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S40029-17



conclusions of law by the Municipal Court in accordance with Pa.R.Crim.P.

581(I).

       On December 25, 2014, the Commonwealth filed a Criminal Complaint

in the Philadelphia Municipal Court charging Antill with five counts of Driving

Under the Influence (“DUI”).1         On September 30, 2015, Antill presented a

Motion to Suppress in the Municipal Court, claiming that: (1) the police

lacked probable cause to detain and arrest him for DUI, and (2) the police

conducted a warrantless blood draw, which constituted an illegal search

under Missouri v. McNeely, ___ U.S. ___, 133 S.Ct. 1552 (2013), and

Commonwealth v. Myers, 118 A.3d 1122 (Pa. Super. 2015), appeal

granted, 131 A.3d 480 (Pa. 2016).

       The Commonwealth presented testimony from Philadelphia Police

Officers Christian Chavez and Heriberto Velez; Appellant presented no

evidence.     At the conclusion of the hearing, the Municipal Court denied

Antill’s Motion to Suppress without entering findings of fact or conclusions of

law. The court simply announced: “Motion denied. I stand recused.” N.T.

Motion, 9/30/15, at 44.

       On November 18, 2015, Antill proceeded to trial before another

Municipal Court judge, who found Antill guilty of all charges. On January 19,

2016, the Municipal Court imposed an aggregate term of three days to six

____________________________________________


1
 75 Pa.C.S. § 3802(a)(1) (two counts); 75 Pa.C.S. § 3802(c); 75 Pa.C.S. §
3802(d)(2); and 75 Pa.C.S. § 3802(d)(3), respectively.



                                           -2-
J-S40029-17



months’ imprisonment with immediate parole, with a concurrent term of six

months’ probation.

        On February 18, 2016, Antill filed a Petition for Writ of Certiorari in the

Court of Common Pleas of Philadelphia County, arguing that the Municipal

Court erroneously decided the Motion to Suppress. The Court of Common

Pleas granted Antill’s Petition on April 15, 2016, concluding that the

warrantless blood test was illegal under Myers, supra.              The Court of

Common Pleas vacated Antill’s Judgment of Sentence, and reversed the

Municipal Court’s ruling on the Motion to Suppress.

        On May 11, 2016, the Commonwealth filed a timely Notice of Appeal.2

Both the Commonwealth and the Court of Common Pleas complied with

Pa.R.A.P. 1925.3

        The Commonwealth presents one issue in this appeal:

        Did the lower court, sitting as an appellate court, err in reversing
        the denial of suppression of blood test evidence based on
        defendant’s lack of affirmative consent, notwithstanding his
        verbal consent and the implied consent statute?

____________________________________________


2
  See Pa.R.A.P. 311(d) (Commonwealth may appeal as of right from Order
that does not end entire case where Commonwealth certifies in Notice of
Appeal that Order will terminate or substantially handicap prosecution).
Here, the Commonwealth included in its Notice of Appeal a certification that
the April 15, 2016 Order, granting Antill’s Petition for Writ of Certiorari,
“terminates or substantially handicaps the prosecution.” Commonwealth’s
Notice of Appeal, 5/11/16. The Commonwealth simultaneously filed a
Pa.R.A.P. 1925(b) Statement of Errors.
3
    The suppression court did not file a Pa.R.A.P. 1925(a) Opinion.



                                           -3-
J-S40029-17


Commonwealth’s Brief at 4.

      In pertinent part, Pa.R.Crim.P. 581 provides:

      Rule 581. Suppression of Evidence

      (A) The defendant’s attorney, or the defendant if unrepresented,
      may make a motion to the court to suppress any evidence
      alleged to have been obtained in violation of the defendant’s
      rights.

                                     *    *    *

      (H) The Commonwealth shall have the burden of going forward
      with the evidence and of establishing that the challenged
      evidence was not obtained in violation of the defendant’s rights.
      The defendant may testify at such hearing, and if the defendant
      does testify, the defendant does not thereby waive the right to
      remain silent during trial.

      (I) At the conclusion of the hearing, the judge shall enter on the
      record a statement of findings of fact and conclusions of law as
      to whether the evidence was obtained in violation of the
      defendant’s rights, or in violation of these rules or any statute,
      and shall make an order granting or denying the relief sought.

Pa.R.Crim.P. 581(A), (H)-(I).

      When the Municipal Court (1) denies a Motion to Suppress, (2) finds

the defendant guilty of a crime, and (3) imposes sentence, the defendant

has the right either to request a trial de novo or to file a Petition for Writ of

Certiorari   in   the   Court   of   Common    Pleas   of   Philadelphia   County.

Pa.R.Crim.P. 1006(1)(a).        If the defendant files a Petition for Writ of

Certiorari and challenges the denial of a Motion to Suppress, “the Court of

Common Pleas of Philadelphia County sits as an appellate court and reviews




                                         -4-
J-S40029-17


the   record   of   the   suppression    hearing     in   the   Municipal   Court.”

Commonwealth v. Neal, 151 A.3d 1068, 1070 (Pa. Super. 2016).

      “Importantly, when performing this appellate review, the Court of

Common Pleas of Philadelphia County applies precisely the same standard

that the Superior Court applies in appeals from Common Pleas Court orders

denying motions to suppress.”      Id.        This Court recently reiterated this

standard as follows:

      [T]he [C]ourt of [C]ommon [P]leas is limited to determining
      whether the suppression court’s factual findings are supported
      by the record and whether the legal conclusions drawn from
      those facts are correct. Because the Commonwealth prevailed
      before the suppression court, the [C]ourt of [C]ommon [P]leas
      may consider only the evidence of the Commonwealth and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      suppression court’s factual findings are supported by the record,
      the [C]ourt of [C]ommon [P]leas is bound by those findings and
      may reverse only if the court’s legal conclusions are erroneous.
      Where ... the appeal of the determination of the suppression
      court turns on allegations of legal error, the suppression court’s
      legal conclusions are not binding on the [C]ourt of [C]ommon
      [P]leas, whose duty it is to determine if the suppression court
      properly applied the law to the facts. Thus, the conclusions of
      law of the court below are subject to plenary review.

Id. at 1070-71 (citing Commonwealth v. Jones, 988 A.2d 649, 654 (Pa.

2010)).   “The scope of review from a suppression ruling is limited to the

evidentiary record created at the suppression hearing.”           Neal, supra at

1071 (citing In re L.J., 79 A.3d 1073, 1087 (Pa. 2013)).

      In Neal, we concluded that the same remedy applies whether a Court

of Common Pleas has denied a suppression motion without entering findings


                                        -5-
J-S40029-17


of fact and conclusions of law or whether the Municipal Court has denied a

suppression motion without entering findings of fact and conclusions of law:

the court performing appellate review must vacate the order denying

suppression and remand with instructions for the suppression court to enter

findings of fact and conclusions of law.         Neal, supra at 1071. This Court

reasoned that there is no meaningful difference between this Court’s

appellate review of a Court of Common Pleas order denying a suppression

motion when compared to the Court of Common Pleas reviewing a Municipal

Court’s denial of a suppression motion in the context of a Petition for Writ of

Certiorari. Id. at 1070-71.

       Here, the Municipal Court failed to enter findings of fact and

conclusions of law in accordance with Pa.R.Crim.P. 581(I). The failure to do

so poses a substantial impediment to our meaningful and effective appellate

review.4 Accordingly, we must vacate and remand for further proceedings.



____________________________________________


4
  We acknowledge that this Court may, in certain circumstances, conclude
that a remand is unnecessary and apply an alternative standard of review.
See, e.g., Commonwealth v. Astillero, 39 A.3d 353, 357 (Pa. Super.
2012); Commonwealth v. Millner, 888 A.2d 680, 685 (Pa. 2005) (holding
that “[w]hen the suppression court’s specific factual findings are
unannounced, or there is a gap in the findings, the appellate court should
consider only the evidence of the prevailing suppression party [] and the
evidence of the other party [] that, when read in the context of the entire
record, remains uncontradicted.”).     In this case, such a conclusion is
unwarranted given the relevant facts in dispute and the issues presented on
appeal.



                                           -6-
J-S40029-17


      Consistent with our opinion in Neal, because the Municipal Court failed

to enter findings of fact and conclusions of law into this record, we order the

following:

      (1) The Court of Common Pleas’ Order granting Antill’s Petition for Writ

of Certiorari is vacated;

      (2) This case is remanded to the Court of Common Pleas of

Philadelphia County with instructions to remand the case to the Municipal

Court and direct that court to enter findings of fact and conclusions of law;

and

      (3) Following the Municipal Court’s entry of findings of fact and

conclusions of law, the Court of Common Pleas of Philadelphia County shall

reconsider Antill’s Petition for Writ of Certiorari by reviewing the evidentiary

record in accordance with the standards articulated in Jones and L.J., and

reiterated in Neal.

      We relinquish jurisdiction.    See Neal, supra at 1071-72 (citing

Landis, 89 A.3d at 704 n. 10 (“given our disposition of this appeal, we

decline to retain jurisdiction for the purposes of the filing of a statement of

the court’s findings of fact and conclusions of law with respect to the

suppression issue”)).

      Order granting Antill’s Petition for Writ of Certiorari vacated.     Case

remanded for proceedings consistent with this memorandum.           Jurisdiction

relinquished.


                                     -7-
J-S40029-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                          -8-